The rule of law announced in the majority opinion is not, as I understand it, one of uniform application or supported by what may be called the decided weight of authority. Indeed, the Federal cases upon which the opinion chiefly rests indicate such a diversity of opinion as to warrant us in *Page 60 
holding that, in adopting the Federal statute on joining counts in an indictment or information, the legislature did not thereby adopt any rule of construction upon the point now under consideration.
The rule, no doubt, is that, where several counts charging different offenses are contained in the same indictment or information and the defendant is convicted upon some counts and acquitted upon others, he cannot on a new trial, although granted on his own motion, again be put in jeopardy upon those counts of which he has been acquitted. But where, as here, the information charges but one offense stated in several counts as having been committed in several different ways and the verdict is guilty upon one count and not guilty upon another, the verdicts are either inconsistent or amount to a holding that the defendant did commit the crime in one way and did not commit that same crime in another way, and, a new trial having been granted on the defendant's motion, he should again be brought to trial upon all of the counts. This distinction is well defined in 16 C.J. 259, § 433, where the rule is stated as follows:
"Where an indictment contains several counts charging different offenses, and defendant is acquitted under some counts and convicted under others, and a new trial is granted on his application, he cannot be put on trial again for the offenses charged in the counts on which an acquittal was had.
"But where an indictment is for but one offense, although charged in several counts in different ways, and defendant is convicted upon some of the counts and acquitted upon others, the granting of a new trial upon this motion opens the case for retrial upon the counts on which he was acquitted as well as upon those on which he was convicted."
The subject is discussed in a note in 4 Am. St. 119, which reads: *Page 61 
"Where Indictment Contains Several Counts, if the defendant, convicted on some of the counts, but acquitted on others, asks for and obtains a new trial, he can be tried again on those counts only on which he was convicted on the first trial, and cannot be retried on those of which he was acquitted: Wharton's Cr. Pl.  Pr., § 895; United States v. Davenport, Deady, 264 Fed. Cas. No. 14,920; Logg v. People, 8 Ill. App. 99; State v.Malling, 11 Iowa, 239; Morris v. State, 8 Smedes  M. [Miss.] 762; State v. Kattlemann, 35 Mo. 105; State v. Bruffey,75 Mo. 389; Campbell v. State, 9 Yerg. [Tenn.] 333; 30 Am. Dec. 417; Esmon v. State, 1 Swan [Tenn.], 14; State v. Kittle, 2 Tyler [Vt.], 471; Lithgow v. Commonwealth, 2 Va. Cas. 297; but see Lesslie v. State, 18 Ohio St. 390; Jarvis v. State,19 Ohio St. 585; State v. Stanton, 1 Ired. [N.C.] 424. In these cases it was held that where an indictment is for one offense only, though charged in several counts in different ways, and the defendant is convicted on some counts and acquitted on others, the granting of a new trial on his own motion opens the case for retrial upon the counts upon which he was acquitted as well as upon those on which he was convicted."
The authorities are not uniform, but I think the better considered cases, as well as the better reason, support the rule as announced in Corpus Juris.
The plea of former acquittal, which was here interposed, was not only admitted by the demurrer, but it apparently states the true facts as disclosed by the record. Therefore, the ruling of the trial court in sustaining the demurrer was correct, because the facts thus admitted were no bar to a new trial upon all of the counts of the information.
I therefore dissent.
FULLERTON, HOLCOMB, and MILLARD, JJ., concur with TOLMAN, J. *Page 62